 Case 8:20-cv-00771-CEH-JSS Document 1 Filed 04/02/20 Page 1 of 6 PageID 1



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

                                      Case No.

PRIME TIME SPORTS GRILL, INC.,
d/b/a PRIME TIME SPORTS BAR,

      Plaintiff,

vs.

CERTAIN UNDERWRITERS AT
LLOYD’S LONDON,

     Defendant.
_________________________________/

              COMPLAINT AND DEMAND FOR JURY TRIAL

      COMES NOW, the Plaintiff, PRIME TIME SPORTS GRILL, INC., d/b/a

PRIME TIME SPORTS BAR (“Prime Time”) and sues the Defendant, CERTAIN

UNDERWRITERS AT LLOYD’S LONDON (“Underwriter”) and alleges:

      1.     This is a cause of action for Declaratory Judgment pursuant to F.S.

§86, et seq. and 28 U.S.C. §2201 et seq. (Federal Declaratory Judgment Act) to

construe and declare the rights, obligations, status, and privileges of the parties as

the named insured and insurer under a commercial property insurance policy.

      2.     Prime Time is a corporation organized under the laws of the State of

Florida with its principal place of business in Tampa, Florida. Underwriter is a

“Name” or “Member” of the unincorporated association which does business in the
                                      Page 1 of 6
 Case 8:20-cv-00771-CEH-JSS Document 1 Filed 04/02/20 Page 2 of 6 PageID 2



international insurance marketplace, known as Lloyd’s of London, and

Underwriter is a citizen of Great Britain with a principal place of business at One

Lime Street, London, ECM 7HA.            The amount in controversy (value of the

declaratory relief), without interest and costs, exceeds the sum or value specified

by 28 U.S.C. §1332.

      3.     Underwriter issued and delivered a commercial property insurance

policy, protecting Prime Time from all risks unless specifically excluded with

effective dates from June 7, 2019 through June 7, 2020. Loss of business Income

and operating expenses is specifically covered under the policy, and governmental

suspension as a result of COVID-19 is not specifically excluded. A true and

correct copy of the policy of insurance is attached hereto as Exhibit “1.”

      4.     Pursuant to the Lloyd’s Acts of 1871 and 1982, Lloyd’s itself does not

insure any risk and the Society at Lloyd’s, London is not an insurance company,

but only a British organization that provides an infrastructure for the international

insurance market. Rather, “Names,” such as Underwriter in this case, assume the

risk of a particular policy. In this case, the policy of insurance listed and identified

the Underwriter as “Herion” as assuming 100% of the risk for the policy, with an

address of One Lime Street, London, ECM 7HA.

      5.     Since 1995 and continuing to the present day, Prime Time operates a

bar and restaurant in Tampa, Florida with monthly gross receipts in excess of


                                      Page 2 of 6
 Case 8:20-cv-00771-CEH-JSS Document 1 Filed 04/02/20 Page 3 of 6 PageID 3



$150,000 against monthly operating expenses of $120,000 and employs between

20 to 25 employees, 7 days a week, 365 days per year, from 11 a.m. until 3 a.m.

daily.

         6.   On March 17, 2020, while the policy issued to Prime Time was in

effect, Governor Ron DeSantis ordered all bars and restaurants in the state of

Florida, including Prime Time, to close for 30 days in response to the COVID-19

pandemic. This governmental suspension of business had a devastating effect on

Prime Time’s business. On April 1, 2020, Governor DeSantis further ordered a

state-wide “stay at home” order for the entire state of Florida in response to the

COVID-19 pandemic for an additional 30 days, which further harmed Prime

Time’s business.

         7.   On or about March 17, 2020, Prime Time notified Underwriter of the

loss, provided all details surrounding the loss, and permitted Underwriter with the

opportunity to investigate and adjust the loss. Prime Time further requested that

Underwriter pay all benefits owed under the policy for the COVID-19

governmental suspension of business.

         8.   On March 23, 2020, Underwriter denied Prime Time’s claim and

refused to pay benefits under the policy of insurance. A true and correct copy of

the claim denial letter is attached as Exhibit “2.”




                                      Page 3 of 6
 Case 8:20-cv-00771-CEH-JSS Document 1 Filed 04/02/20 Page 4 of 6 PageID 4



      9.     All conditions precedent to this action have been performed, have

been waived, or are excused.

      11.    Prime Time is presently in genuine doubt and uncertain as to its

rights, status, and privileges, under the policy of insurance issued by Underwriter,

and specifically, its rights, status, and privileges and Underwriter’s obligations to

provide coverage for the losses stemming from the governmental suspension as a

result of the COVID-19 pandemic relating from the losses of income, business

interruption, extra expense, contingent business interruption, ingress/egress, civil

authority, all risk coverage, and other coverage extensions under the policy of

insurance.

      12.    Prime Time has a bona fide, actual and present need for a declaration

and construction of the policy of insurance, its status, rights, and privileges, and

Underwriter’s obligation to provide coverage to Prime Time under the policy of

insurance, including its primary coverage and all coverage extensions, including

the applicable coverage triggers under the policy.

      13.    A bona fide, actual, and present dispute exists as to Prime Time’s

rights and Underwriter’s obligations under the policy of insurance and this suit is

not just a request for legal advice.




                                       Page 4 of 6
 Case 8:20-cv-00771-CEH-JSS Document 1 Filed 04/02/20 Page 5 of 6 PageID 5



      14.    Prime Time has become obligated to retain counsel to represent it in

this insurance dispute and Underwriter’s is required to pay Prime Time’s

reasonable attorney’s fees pursuant to F.S. §627.428.

      WHEREFORE, Prime Time requests that the court declare and construe the

policy of insurance and enter its declaratory judgment as follows:

             a.     declare that the policy issued by Underwriter to Prime Time

provides coverage for the losses stemming from the COVID-19 governmental

suspension of business operations for business income, extra expense, and all other

coverage extensions up to the limits of the policy ($200,000.00);

             b.     Grant further and supplementary relief based on the declaratory

judgment and after adjudication of the rights of the parties, when necessary and

proper, and, after notice to Underwriter, require Underwriter to show cause why

further relief should not be granted forthwith;

             c.     enter final declaratory judgment in Prime Time’s favor and

against Underwriter for all declaratory and supplemental relief within the

declaratory jurisdiction of this court, including taxing costs of suit, prejudgment

interest, and a reasonable attorney’s fee as part of that declaratory judgment.

                          DEMAND FOR JURY TRIAL

      Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Prime Time

hereby demands trial by jury on all issues so triable.


                                      Page 5 of 6
Case 8:20-cv-00771-CEH-JSS Document 1 Filed 04/02/20 Page 6 of 6 PageID 6




                                         /s/Michael Laurato
                                         MICHAEL V. LAURATO
                                         Florida Bar No. 181447
                                         AUSTIN & LAURATO, P.A.
                                         1902 W. Cass Street
                                         Tampa, Florida 33606
                                         (813)258-0624 Tel.
                                         (813)258-4625 Facs.
                                         mlaurato@austinlaurato.com
                                         TRIAL COUNSEL FOR PLAINTIFF




                                Page 6 of 6
